Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed pursuant to Rule 433(d) Registration Statement No. 333- 131356-09 FINAL TERM SHEET, dated April 15, 2009 $1,125,889,000 USAA AUTO OWNER TRUST 2009-1 Issuing Entity USAA Acceptance, LLC Depositor USAA FEDERAL SAVINGS BANK Sponsor, Seller and Servicer The issuing entity will own motor vehicle loans originated by USAA Federal Savings Bank and will issue the following classes of USAA Auto Owner Trust 2009-1 Asset Backed Notes: Class A-1 Class A-2 Class A-3 Class A-4 Class B Notes(2)(3) Notes(3) Notes(3) Notes(3) Notes(2)(4) Principal Amount $381,000,000 $271,000,000 $587,000,000 $267,889,000 $46,604,000 Per Annum Interest Rate 1.70670% 2.64% 3.02% 4.77% 7.00% Final Scheduled Payment Date October 15, 2010 August 15, 2011 June 17, 2013 September 15, 2014 October 15, 2015 Initial Public Offering Price N/A 99.99672% 99.98107% 99.97525% N/A Ratings (Moodys/S&P) Aaa/AAA Aaa/AAA Aaa/AAA Aaa/AAA Baa1/N/R Payment Date Monthly, beginning Monthly, beginning Monthly, beginning Monthly, beginning Monthly, beginning May 15, 2009 May 15, 2009 May 15, 2009 May 15, 2009 May 15, 2009 (subject to the (subject to the (subject to the (subject to the (subject to the business day business day business day business day business day convention) convention) convention) convention) convention) Weighted Average Life(1) 0.36 0.99 2.00 3.30 3.48 CUSIP 90327X AA2 90327X AB0 90327X AC8 90327X AD6 90327X AE4 (1) Pricing speed: 1.40% ABS (with a 10% clean-up call). (2) Not publicly offered. (3) The Class A Notes are generally eligible for purchase by or on behalf of employee benefit plans and other similar retirement plans and arrangements that are subject to ERISA or to Section 4975 of the Code. (4) The Class B Notes may not be acquired by, on behalf of or with assets of an employee benefit plan or individual retirement account except by certain insurance company general accounts that are able to make the representations and warranties set forth in the Indenture. Trade Date: April 15, 2009 Settlement Date: April 22, 2009 Joint Global Coordinators of the Class A Notes Banc of America Securities LLC J.P. Morgan Co-Managers of the Class A Notes Barclays Capital Citi RBS Wachovia Securities The Depositor has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the Depositor has filed with the SEC for more complete information about the Depositor, the issuing entity, and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, the Depositor, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll-free (800) 294-1322. This free writing prospectus does not contain all information that is required to be included in the base prospectus and the prospectus supplement.
